CORRECTED Notice of Allowability
	The Corrected Notice of Allowability includes corrected renumbering of the claims in attached PTOL-Issue Classification and Index of Claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sturm on 09/07/2021.

The application has been amended as follows: 

In the Specification: 
Please make the following amendments to the Specification filed on 08/31/2021.
On page 8, lines 25-26, the phrase “A front section of cable 174a” has been removed and the phrase --- A front cable 174a --- has been inserted. 
On page 8, line 28, the phrase “A rear section of cable 174b” has been removed and the phrase --- A rear cable 174b --- has been inserted. 

In the Claims:
In Claim 1, line 10, the phrase “at least one point of attachment” has been removed and the phrase --- a point of attachment --- has been inserted. 
In Claim 1, line 11, the phrase “defined by the at least one point” has been removed and the phrase --- partially defined by the point --- has been inserted. 

In Claim 8, line 10, the phrase “at least one point of attachment” has been removed and the phrase --- a point of attachment --- has been inserted.
In Claim 8, line 11, “defined by the at least one point” has been removed and the phrase --- partially defined by the point --- has been inserted.


	
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Fig. 10 (of the Drawings filed on 08/31/2021), the reference number “132” on the right side, is changed to “130”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784